UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 16-2253


In re: MICHAEL S. GORBEY, a/k/a Michael S. Owlfeather-Gorbey,

                    Petitioner.



            On Petition for Writ of Mandamus. (7:16-cv-00372-NKM-RSB)


Submitted: March 30, 2017                                         Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael S. Gorbey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael S. Gorbey petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court entered an order on October 28, 2016, dismissing without

prejudice Gorbey’s § 2241 petition. Accordingly, because the district court has recently

decided Gorbey’s case, we deny the mandamus petition as moot. We grant leave to

proceed in forma pauperis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                    PETITION DENIED




                                           2